Case 1:17-cr-00596-GBD Document 124 Filed 06/08/20 Page 1 of 3

 

 

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT i
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FD ED :
we ee ee ee er ee ee ee eee re ee eee xX Doc #: j

 
  

 

 

UNITED STATES OF AMERICA, {LDATE FILED. 00

 

-against- : ORDER
RAYMUNDO LEAL, : 17 Cr. 596-2 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

A change of plea videoconference using the CourtCall platform is hereby scheduled for
June 17, 2020 at 9 a.m. Defense counsel will be given an opportunity to speak with the Defendant
by telephone for fifteen minutes before the sentencing proceeding begins (i.e., at 8:45 a.m.);
defense counsel should make sure to answer the telephone number that was previously provided
to Chambers at that time.

To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others will participate
by telephone. Due to the limited capacity of the CourtCall system, only one counsel per party may
participate. Co-counsel, members of the press, and the public may access the audio feed of the
conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299#,

In advance of the conference, Chambers will email the parties with further information on
how to access the conference. Those participating by video will be provided a link to be pasted
into their browser. The link is non-transferrable and can be used by only one person; further,
it should be used only at the time of the conference because using it earlier could result in
disruptions to other proceedings.

To optimize use of the CourtCall technology, all those participating by video should:

 

 
Case 1:17-cr-00596-GBD Document 124 Filed 06/08/20 Page 2 of 3

3.

Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
not use Internet Explorer.

Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may

cause delays or dropped feeds.)

Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

accessing the conference—whether in listen-only mode or otherwise—are reminded that recording

or rebroadcasting of the proceeding is prohibited by law.

If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 363-4749 and use access code 9196964#. (Members

of the press and public may call the same number but will not be permitted to speak during the

conference.) In that event, counsel should adhere to the following rules and guidelines during the

hearing:

Each party should designate a single lawyer to speak on its behalf (including when
noting the appearances of other counsel on the telephone).

Counsel should use a landline whenever possible, should use a headset instead of a
speakerphone, and must mute themselves whenever they are not speaking to
eliminate background noise. In addition, counsel should not use voice-activated
systems that do not allow the user to know when someone else is trying to speak at
the same time.

To facilitate an orderly teleconference and the creation of an accurate transcript,
counsel are required to identify themselves every time they speak. Counsel should
spell any proper names for the court reporter. Counsel should also take special care
not to interrupt or speak over one another.

If there is a beep or chime indicating that a new caller has joined while counsel is
speaking, counsel should pause to allow the Court to ascertain the identity of the
new participant and confirm that the court reporter has not been dropped from the
call.

 
Case 1:17-cr-00596-GBD Document 124 Filed 06/08/20 Page 3 of 3

To the extent that there are any documents relevant to the proceeding (e.g., proposed orders
or documents regarding restitution, forfeiture, or removal), counsel should submit them to the
Court (by email or on ECF, as appropriate) at least 24 hours prior to the proceeding. To the
extent any documents require the Defendant’s signature, defense counsel should endeavor to get
them signed in advance of the proceeding as set forth above; if defense counsel is unable to do so,
the Court will conduct an inquiry during the proceeding to determine whether it is appropriate for
the Court to add the Defendant’s signature.

Dated: New York, New York SO ORDERED.

June 8, 2020 o |
Gite, 8 Doirds

GEDRGEB. DANIELS
United States District Judge

 

 

 
